DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 12-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 5,553,583 to Jones.
Regarding claim 1:
Jones discloses:
A method for an engine, the method comprising: 
upon aligning (see figure 6) of oil channels (34, 45, 52) only during opening of a valve (as shown in figure 6; column 5, lines 18-29;*1) coupled to a tip (40’) of a rocker arm (40), selectively splashing lubricating oil (see lubricant oil flow path above rocker arm in figure 6 deflecting off of 72) to a cover (60) of the rocker arm (40) and supplying the splashed lubricating oil to the tip (40’) of the rocker arm (40)(column 5, lines 40-57) via a protrusion (see figure 1 below, element E) and supplying the splashed lubricating oil to another tip (40”) of the rocker arm (40) via a further protrusion (see figure 1 below, element F),
wherein supplying the splashed lubricating oil to the tip (40’) of the rocker arm (40) includes guiding the splashed lubricating oil from a ridge (see figure 1 below, element G) to a first side (see figure 1 below, element B) of the cover (60) following a first downward slope (see figure 1 below, element C) sloping downward away from the ridge (see figure 1 below, element G) and then dripping the splashed lubricating oil (oil from 30) on the tip (40’) via a first set of protrusions (see figure 1 below, element E) on the cover (60) at the first side of the cover, wherein the first set of protrusions includes the protrusion (under the broadest reasonable interpretation, the office has interpreted the “first set of protrusions” to only require on protrusion E which is shown in figure 1 below), 
wherein the method further comprises supplying the splashed lubricating oil to the another tip (40”) of the rocker arm (40) by guiding the splashed lubricating oil from the see figure 1 below, element G) to a second side (see figure 1 below, element A) of the cover (60) following a second downward slope (see figure 1 below, element D) sloping downward away from the ridge (see figure 1 below, element G) and then dripping the splashed lubricating oil (oil from 30) on the another tip (40”) via a second set of protrusions (see figure 1 below, element F) on the cover at the second side of the cover, wherein the second set of protrusions includes the further protrusion (under the broadest reasonable interpretation, the office has interpreted the “first set of protrusions” to only require on protrusion F which is shown in figure 1 below), and 
wherein the another tip (40”) is coupled to a drive cam (cam on the camshaft, column 5, lines 30-35) via a pushrod (62), and 
Jones fails to disclose:
Wherein the protrusion is a different size than the further protrusion,
wherein a first amount of oil dripped from the first set of protrusions on the tip is higher relative to a second amount of oil dripped from the second set of protrusions on the another tip.  
However, Jones does indicate that the shape of the deflector (size and dimensions) are a result effective variable that can be varied in order to adjust the spray pattern of oil to better direct it toward the tips of the rocker arm (Jones, column 5, lines 40-58). For this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protrusion larger in size relative to the further protrusion in order to improve the spray pattern of the oil to better direct it toward the tips of the rocker arm. Further, under the broadest reasonable interpretation, the Jones reference could be interpreted to read on the claim limitation (“Wherein the protrusion is a different size than the further protrusion”) if amount of lubricant that drips toward the first set of protrusion and the second set of protrusions) is dependent on the dimensions of the of the rocker arm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first set of protrusion and the second set of protrusions in a manner where more of the oil/lubricant would drip form the first set of protrusions if the dimension of the rocker arm required it (rocker arm was longer in that direction requiring more spray/lubricant/oil directed in that direction).


*1- according to column 5, lines 19-29, the channels 52 and 45 are not in fluid communication with channel 34 as the rocker arm 40 rotates in the “D” direction which is in the closing valve direction (opposite what is shown in figure 6) and the channels 52, 45 and 34 are in fluid communication with each other when the rocker arm has actuated the valve to the open position (as shown in figure 6) which is the opposite direction of the “D” direction.

Regarding claim 2:
Jones discloses:
figure 7, element 34) and a supply channel (52), the supply channel extending from a circumference of a bore (bore bushing 44 is located within) in the rocker arm (40) to an upper surface (see the top surface of the rocker arm 40 that 52 extends to in figure 6) of the rocker arm (40).  

Regarding claim 3:
Jones discloses:
The method of claim 2, wherein selectively splashing the lubricating oil includes splashing the lubricating oil from an opening (top of 52 as shown in figure 6) at an end of the supply channel (52) facing the cover (60) upon the supply channel (52) aligning with the second vertical channel (34) during lowering of the tip (40’) for opening of the valve (see figure 6 which shows 34 and 52 are aligned when the rocker arm has the valve in the opening position; column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from second vertical channel 34), the lubricating oil flowing to the supply channel (52) from the second vertical channel (34), and 
wherein the supply channel (52) is aligned with the second vertical channel (34) during lowering of the tip (40’) for opening of the valve (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from second vertical channel 34 and therefore rotation in the opposite direction (opening of the valve) results in opening the supply channel 52 to the second vertical channel 34).  

Regarding claim 4:
Jones discloses:
The method of claim 2, wherein selectively splashing the lubricating oil includes suspending splashing the lubricating oil to the cover (60) from the supply channel (52) upon the supply channel (52) being offset from the second vertical channel (34) (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from second vertical channel 34), and 
wherein the supply channel (52) is offset with the second vertical channel (34) upon raising the tip (40’) and closing of the valve (closing supply channel 52 to second vertical channel 34 occurs during the rotation in the D direction which is during raising the tip of the rocker arm).  


    PNG
    media_image1.png
    598
    540
    media_image1.png
    Greyscale

Figure 1 - From Jones, figure 6, annotated by the examiner
Regarding claim 8:
Jones discloses:
The method of claim 1, wherein the protrusion of the first set of protrusions is a first protrusion (see figure 1 above, element E) positioned vertically above a first valve lift mechanism (46) of an intake valve (valve of 46), wherein the first valve lift mechanism comprise return springs (64) coupled to a valve stem (valve stem within 64 within 70) and a valve (valve at the bottom of the valve stem attached to 64 and beyond the view of figure 6) attached to an end of the valve stem distal from the return springs (see figure 6), 
see figure 1 above, element F) positioned vertically above a first pushrod system (62) coupled to the rocker arm (40).
Jones fails to disclose:
wherein the first set of protrusions further includes a second protrusion positioned vertically above a second valve lift mechanism of an exhaust valve;
the second valve lift mechanism each comprise return springs coupled to a valve stem and a valve attached to an end of the valve stem distal from the return springs.
wherein the second set of protrusions further includes a fourth protrusion positioned vertically above a second pushrod system coupled to another rocker arm;
wherein each of the first protrusion and the second protrusion is larger in size relative to each of the third protrusion and the fourth protrusion.  
However, Jones does indicate that the shape of the deflector (size and dimensions) are a result effective variable that can be varied in order to adjust the spray pattern of oil to better direct it toward the tips of the rocker arm (Jones, column 5, lines 40-58). For this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first protrusion larger in size relative to the third protrusion in order to improve the spray pattern of the oil to better direct it toward the tips of the rocker arm. Further, under the broadest reasonable interpretation, the Jones reference could be interpreted to read on the claim limitation (“Wherein the protrusion is a different size than the further protrusion”) if the “size” of first protrusion is measured from a different reference point than the second protrusion. Further, in regards to the second valve lift mechanism, return springs coupled to a valve stem and a valve attached to an end of the valve stem distal from the return springs, the 

Regarding claim 12:
Jones discloses:
A method for an engine, the method comprising: 
during a first condition (as seen in figure 6; column 5, lines 18-29;*1 above), supplying lubricating oil to a rocker arm (40), including a first tip (40’) of the rocker arm (40) and a lash adjuster end (40”/48) of the rocker arm (40) opposite the first tip (40’), via protrusions (see figure 1 above, element F and E) housed on a surface of a cover (60) of the rocker arm (40) that splash out the lubricating oil (see lubricant oil flow path above rocker arm in figure 6 deflecting off of 72) from a supply channel (52) aligned with a first channel (34/30) carrying the lubricating oil onto the protrusions (see figure 6),; and 
during a second condition (period where the rocker arm is rotated in the D direction as shown in figure 7), suspending supply of the lubricating oil to the tip (40’) by offsetting the supply channel (52) from the first channel (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from first channel 34).  
Jones fails to disclose:
Protrusions that differ in size;
where more of the lubricating oil is supplied to the first tip of the rocker arm than to the lash adjuster end of the rocker.
However, Jones does indicate that the shape of the deflector (size and dimensions) are a result effective variable that can be varied in order to adjust the spray pattern of oil to better direct it toward the tips of the rocker arm (Jones, column 5, lines 40-58). For this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protrusion larger in size relative to the further protrusion in order to improve the spray pattern of the oil to better direct it toward the tips of the rocker arm. In regards to the limitation, “where more of the lubricating oil is supplied to the first tip of the rocker arm than to the lash adjuster end of the rocker”, the Jones reference clears indicates in column 5, lines 45-50 that the spread of the spray (amount of lubricant that drips toward the first set of protrusion and the second set of protrusions) is dependent on the dimensions of the of the rocker arm. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the first set of protrusion and the second set of protrusions in a manner where more of the oil/lubricant would drip form the first set of protrusions if the dimension of the rocker arm required it (rocker arm was longer in that direction requiring more spray/lubricant/oil directed in that direction).

Regarding claim 13:

The method of claim 12, wherein the first condition includes a valve (46) coupled to the tip (40’) of the rocker arm (40) being in an open position (as shown in figure 6 which is in the opposite of direction D in figure 7), and the second condition includes the valve (46) coupled to the tip (40’) of the rocker arm (40) being in a closed position (opposite of what is shown in figure 6 which is in the direction D as shown in figure 7), the valve being one of an intake valve and an exhaust valve (inherent, seeing as these of internal combustion engines (column 1, lines 5-10) are either intake or exhaust valves).  

Regarding claim 14:
Jones discloses:
The method of claim 13, wherein supplying the lubricating oil by splashing out the lubricating oil includes guiding the lubricating oil along a slope (see figure 1 above, element C) on the surface, and dripping the lubricating oil over the tip (40’) of the rocker arm (40) via protrusions (see figure 1 above, element E) on the surface, and 
wherein at least one protrusion of the protrusions (see figure 1 above, element E) on the surface is positioned vertically (located vertically in the directions of the dotted line between A and B in figure 1 above) above the tip (40’) of the rocker arm (40) with the lubricating oil dripping (oil from 52 is redirected from 72 and sprays/drips (drips since gravity also pulls the fluid down onto the rocker arm tip) from E onto the tip 40’) from an end of the at least one protrusion (see figure 1 above, element E) onto the tip (40’).  

    PNG
    media_image2.png
    531
    966
    media_image2.png
    Greyscale

Figure 2- From Jones, figure 6, annotated by the examiner
Regarding claim 17:
Jones discloses:
A system (figures 6-7) for an engine, the system comprising: 
a first channel (34) fluidically coupled to an oil sump (fluid passage way 36 in figure 1, a fluid passage in the vicinity of the cylinder head) at a first end, wherein the oil sump is at a cylinder head (36 connects to the support shaft 12 which is arranged near/on/at the cylinder head 70 making 36 near/on/at the cylinder head) at a first end (located in one of bores 32 which is located on the right half/first end (note a first end has been interpreted broadly to refer to the right half of shaft 12 since the sump/fluid passageway at inlet 404 of applicants disclosed invention is on the right half of the shaft) as shown in figure 1); 
a supply groove (52) selectively aligned with the first channel (34; as seen in figure 6; column 5, lines 18-29;*1 above) based on an angle of a rocker arm (40) (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from first channel 34); and 
60) of the rocker arm (40) including a first sloping surface section (see figure 1 above, element D) and a second sloping surface section (see figure 1 above, element C), wherein multiple protrusions (see figure 1 above, element E and F) are included on the first sloping surface section and the second sloping surface section, the multiple protrusions including a first protrusion (see figure 1 above, element E) pointing to a first end (40’) of the rocker arm (40) on the first sloping surface section (see figure 1 above, element D) and a second protrusion pointing (see figure 1 above, element F) to a second end (40’’) of the rocker arm (40) that is a lash adjuster end (48) on the second sloping surface section (see figure 1 above, element D).  
Jones fails to disclose:
Wherein the first protrusion and the second protrusion and the second protrusion differ in size, the second protrusion being smaller in size than the first protrusion.
However, Jones does indicate that the shape of the deflector (size and dimensions) are a result effective variable that can be varied in order to adjust the spray pattern of oil to better direct it toward the tips of the rocker arm (Jones, column 5, lines 40-58). For this reason, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the protrusion larger in size relative to the further protrusion (“the second protrusion being smaller in size than the first protrusion”) in order to improve the spray pattern of the oil to better direct it toward the tips of the rocker arm. Further, under the broadest reasonable interpretation, the Jones reference could be interpreted to read on the claim limitation (“the second protrusion being smaller in size than the first protrusion”) if the “size” of first protrusion is measured from a different reference point than the second protrusion. For example, 

Regarding claim 18:
Jones discloses:
The system of claim 17, wherein selectively aligned includes the supply groove (52) being aligned with the first channel (34) upon the first end of the rocker arm (40) being lowered during opening of a valve (as seen in figure 6; column 5, lines 18-29;*1 above), and the supply groove (52) being offset with the first channel (34) upon the first end of the rocker arm (40) being raised upon closing of the valve (column 5, lines 24-25 indicates that a rotation in the D direction (closing direction as shown in figure 7 and 6) closes the supply channel 52 from first channel 34).

Regarding claim 19:
Jones discloses:
The system of claim 17, wherein, upon the supply groove (52) being aligned with the first channel (34), lubricating oil from the first channel (34) is splashed (see figure 6 and the oil splashed on 72; column 5, lines 40-45) onto the cover (60) via an opening (top of 52 on the top surface of the rocker arm 40) at an end of the supply groove (52) facing the cover (60).  

Regarding claim 20:
Jones discloses:
(see figure 1 above, element C and D) of the cover (60) includes a ridge (see figure 1 above, element G) with a first section  (see figure 1 above, element C) of the surface on a first side (see figure 1 above, element B) of the ridge (see figure 1 above, element G) and a second section (see figure 1 above, element D) of the surface on a second side (see figure 1 above, element A) of the ridge (see figure 1 above, element G), each of the first section  (see figure 1 above, element C) and the second section (see figure 1 above, element D) sloping downward away from the ridge (see figure 1 above, element G) separating the first section  (see figure 1 above, element C) from the second section (see figure 1 above, element D).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 1 above, as evidenced by JP 2004-60456 to Kiriyama.
Regarding claim 7:
Jones fails to disclose:
The method of claim 1, wherein each protrusion in the first set of protrusions and the second set of protrusions includes a conical pillar with a wider base housed on the cover and a narrower end facing the rocker arm.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the difference in protrusion shape (conical shape including a narrower, straight end facing the valve lift mechanism) as required by the claim is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed protrusion was significant (see MPEP 2144.04). Further, choosing a conical shape for the protrusion would have been obvious to one of as evidenced by JP 2004-60456 to Kiriyama which shows protrusions (19a) in pyramid shapes) and wedge shapes (see Jones, figure 1 below, element G) and a cone shape would simply be a derivative of these shapes.

Claims 9-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claims 2 and 12 above, and further in view of US patent number 2,725,955 to Roos.
Regarding claim 9:
Jones discloses:
The method of claim 2, wherein the second vertical channel (figure 7, element 34) extends radially from a pivot point (axis of rotation of rocker shaft 12) on a rocker shaft (12) housed within an opening (bore in rocker arm 40 that receives bushing 44) of the rocker arm towards the supply channel (52), the rocker arm oscillating about the pivot point of the rocker shaft (column 3, lines 53-55), and 
wherein the rocker arm system includes a first horizontal channel (30), a cylinder head (70) and a pillar of a rocker pedestal (16).  
Jones fails to disclose:
Wherein the lubricating oil is supplied to the first horizontal channel from a cylinder head via a first vertical channel extending along a pillar of a rocker pedestal.  
Roos teaches:
figure 1 and 2) that includes a rocker arm (65) that pivots on a rocker shaft (70). Further, the rocker shaft includes a hollow lubricant passage/first horizontal channel (column 4, lines 35-40) that extends through it to lubricate the bearings of the rocker arms (column 5, lines 55-60). The hollow lubricant passage/first horizontal channel is supplied with lubricant from a cylinder head (33) via a first vertical channel (132) extending along a pillar of a rocker pedestal (76) with an inlet/junction (130) formed between the first vertical channel and the hollow lubricant passage/first horizontal channel. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to replace the pipe member/fluid passage (36) of Jones with a first vertical channel extending along the pillar/pedestal (16) of Jones and an inlet/junction would be formed between the first vertical channel and the first horizontal channel (30) of Jones as taught by Roos. This a simple substitution of one known element (the pipe member/fluid passage (36) of Jones) for another (a first vertical channel extending along the pillar/pedestal as taught by Roos) to obtain predictable results (to supply lubricant to the first horizontal channel). 
Regarding claim 10:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 9 above by Jones and Roos:
The method of claim 9, wherein the first vertical channel is perpendicular to the first horizontal channel (see the first vertical channel 132 incorporated from Roos into Jones which is arranged perpendicular the first horizontal channel of Roos and would be incorporated into Jones accordingly) and the lubricating oil is supplied to the first horizontal channel (see the first horizontal channel 30 of Jones) from the first vertical channel via an inlet at a junction (see the inlet/junction 130 incorporated from Roos into Jones) of the first vertical channel and the first horizontal channel.  

Regarding claim 11:
Jones discloses:
The method of claim 9, further comprising supplying at least a portion of the lubricating oil (supplied via 30) from the first horizontal channel (30) to one or more draining oil channels (32) extending radially from the pivot point on the rocker shaft to a bearing (44) enclosing the rocker shaft (12) at the opening (see bore within the rocker arm 40 that receives 44) of the rocker arm away from the supply channel (on the opposite side of the rocker shaft 12 from the supply channel).  

Regarding claim 15:
Jones discloses:
The method of claim 12, wherein the first channel (30) carries the lubricating oil to the supply channel (52) and a rocker shaft (12) passing through a pivot point of the rocker arm (see figure 6), the rocker arm oscillating about the pivot point (column 4, lines 25-30).  
Jones fails to disclose:
A cylinder head that supplies oil to the supply channel though one or more of a pillar of a rocker pedestal.

A rocker arm system (figure 1 and 2) that includes a rocker arm (65) that pivots on a rocker shaft (70). Further, the rocker shaft includes a hollow lubricant passage/first horizontal channel (column 4, lines 35-40) that extends through it to lubricate the bearings of the rocker arms (column 5, lines 55-60). The hollow lubricant passage/first horizontal channel is supplied with lubricant from a cylinder head (33) via a first vertical channel (132) extending along a pillar of a rocker pedestal (76) with an inlet/junction (130) formed between the first vertical channel and the hollow lubricant passage/first horizontal channel. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to replace the pipe member/fluid passage (36) of Jones with a first vertical channel extending along the pillar/pedestal (16) from the cylinder head of Jones and an inlet/junction would be formed between the first vertical channel and the first horizontal channel (30) of Jones as taught by Roos. This a simple substitution of one known element (the pipe member/fluid passage (36) of Jones) for another (a first vertical channel extending along the pillar/pedestal as taught by Roos) to obtain predictable results (to supply lubricant to the first horizontal channel). 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied to claim 12 above, and further in view of US patent application publication number 2009/0205600 to Vogel.
Regarding claim 16:

The method of claim 12, further comprising, during each of the first condition and the second condition (lubricant/oil is supplied to draining channel 32 despite the different conditions; column 4, lines 60-65), flowing at least a portion of the lubricating oil from the first channel (34/30) to a draining channel (32) leading to a bearing (44) configured to oscillate the rocker arm (column 4, lines 25-30).  
Jones fails to disclose:
Flowing at least a portion of the lubricating oil from the first channel to a set of draining channels (emphasis added by the examiner).
Vogel teaches:
	A center pivot rocker arm (figures 1 and 2) that includes a bearing (6) and a plurality of draining channels (9, one extending to 26 and the other extending to 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jones to include a plurality of draining channels as taught by Vogel to supply lubricant to different portions of the bearing/bushing and improve wear resistance.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Regarding the 35 USC 103 claim rejections:

Previously, the examiner indicated that the language of “wherein the another tip is coupled to a drive cam via a pushrod, and wherein a first amount of oil dripped from the first set of protrusions on the tip is higher relative to a second amount of oil dripped from the second set of protrusions on the another tip” would be allowable but upon further review of the reference, this does not appear to be the case. As indicated in the above rejection, the Jones reference reads on these limitations when it states in column 5, lines 40-50 that the spray pattern from the deflector 70 can be controlled based on the dimensions of the rocker arm. This would suggest that the amount of oil/lubricant dripping off either protrusion can be controlled based on the dimensions of the rocker arm. Further, this would suggest that for a rocker arm that had a longer tip 40’, the amount of lubricant dripping/spraying from the corresponding protrusion would be greater in order to properly lubricate that end of the rocker arm. For this reason, the above rejections are made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WESLEY G HARRIS/Examiner, Art Unit 3746